OPINION AND ORDER
The Kentucky Bar Association commenced its disciplinary proceeding by charging movant, James G. Adams, Jr., with violating SCR 3.180-3.4(f), SCR 3.130-5.5(b) and SCR 3.470 by engaging in unethical and unprofessional conduct. It was concluded that movant, as Assistant Christian County Attorney, prepared legal notices to certain individuals threatening arrest for nonpayment of a school material fees at the request of the Christian County School Board. It was further concluded that movant delegated authority and responsibility for deciding which parents of students in the Christian County School System would receive these legal notices.
The movant, by motion, requests a termination of the disciplinary proceedings by acknowledging the impropriety of his conduct as charged and offers to accept a public reprimand in exchange for admitting that his conduct violates SCR 3.130-5.5(b) and SCR 3.470. The Kentucky Bar Association concurs.
The movant’s motion is granted.
Based upon this record, the Court is of the opinion that movant acted in an unprofessional manner by violating SCR 3.130-5.5(b) and SCR 3.470 by aiding in the unauthorized practice of law, and for such unprofessional conduct he should be, and he is hereby, publicly reprimanded.
Movant shall pay the costs of these proceedings.
All concur.
ENTERED January 21, 1993.
/s/Robert F. Stephens Chief Justice